DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Arguments
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 8 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent US11327629B2 and US10908771B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.  
Table 1 illustrates the conflicting claim pairs:  
17/66,1811
2
8
14
US11327629B2
(1 or 2) and 6
(18 or 19) and 3
(18 or 19) and 3
US10908771B2
1
12
21



Comparison of claims in instant application 17/66,1811 vs. claims in U.S. Patent US11327629B2.
Instant Application (17/66,1811)
US11327629B2
2. (New) A computer system configured to provide augmented reality experiences, the computer system comprising:
one or more processing devices;
a network interface;
non-transitory memory that stores instructions that when executed by the one or more processing devices are configured to cause the computer system to perform operations comprising:
accessing a model of a first physical environment;
receiving a mesh definition of a three dimensional mesh using the network interface from a first terminal via a user interface, the three dimensional mesh comprising a plurality of mesh cells, wherein a given mesh cell is associated with a logical address;
associating the mesh definition of the three dimensional mesh with the model of the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment;
enabling content and an action to be associated with a given mesh cell;
receiving, in real time, tracking data corresponding to movement of a first user in the first physical environment;
comparing the tracking data of the first user with mesh cell locations associated with corresponding logical addresses;
based at least on the comparison of the tracking data of the first user with mesh cell locations associated with corresponding logical addresses, identifying one or more matching mesh cells;
using logical addresses associated with the one or more matching mesh cells, identifying associated content, actions, and/or rules;
using the identified associated content, actions, and/or rules associated with the one or more matching mesh cells, causing augmented reality content to be rendered by a device in proximity to the first user, the augmented reality content displayed in association with a view of a physical space.
1. A computer system configured to provide augmented reality experiences, the computer system comprising:
one or more processing devices;
a network interface;
non-transitory memory that stores instructions that when executed by the one or more processing devices are configured to cause the computer system to perform operations comprising:
accessing a model of a first physical environment;
receiving a mesh definition of a three dimensional mesh using the network interface from a first terminal via a user interface, the three dimensional mesh comprising a plurality of mesh cells;
associating the mesh definition of the three dimensional mesh with the model of the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment;
enabling content and an action to be associated with a given mesh cell;
enabling a schedule to be associated with the action associated with the given mesh cell;
receiving, in real time, tracking data corresponding to movement of a first user in the first physical environment;
comparing the tracking data of the first user with mesh cell locations;
based at least on the comparison of the tracking data of the first user with mesh cell locations, identifying one or more matching mesh cells;
using addresses associated with the one or more matching mesh cells, identifying associated content, actions, and/or rules;
using the identified associated content, actions, and/or rules associated with the one or more matching mesh cells, causing augmented reality content to be rendered by a device in proximity to the first user, the augmented reality content displayed in association with a view of a physical space; and
enabling a plurality of cells to be associated with respective unmanned vehicles.

6. The computer system as defined in claim 2, wherein the addresses associated with the one or more matching mesh cells used in associated content, actions, and/or rules comprises logical addresses.


Instant Application (17/66,1811)
US11327629B2
8. (New) A computer implemented method, the method comprising:
accessing, using a computer system comprising one or more computing devices, a representation of a first physical environment;
receiving a mesh definition of a three dimensional mesh, the three dimensional mesh comprising a plurality of mesh cells, wherein a given mesh cell is associated with an address;
associating the mesh definition of the three dimensional mesh with the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment;
enabling a user interface to be rendered via a terminal, the user interface enabling a user to associate an item of content to a location in the first physical environment corresponding to at least one mesh cell of the three dimensional mesh;
receiving, via the user interface, an association of an item of content with a first mesh cell of the three dimensional mesh corresponding to a first location in the first physical environment, wherein the first mesh cell of the three dimensional mesh is associated with coordinates comprising three dimensions and the item of content comprises visual, audio, textual, and/or computer executable code;
receiving using the computer system, in real time, tracking data corresponding to movement of a first entity in the first physical environment;
based at least in part on the tracking data, determining using the computer system that the first entity is viewing or in proximity with the first location in the first physical environment associated with the first mesh cell of the three dimensional mesh; and
at least partly in response to determining that the first entity is viewing or in proximity with the first location in the first physical environment associated with the first mesh cell of the three dimensional mesh, enabling the content associated with the first location to be rendered by a device or to be executed.
18. A computer implemented method, the method comprising:
accessing, using a computer system comprising one or more computing devices, a representation of a first physical environment;
receiving a mesh definition of a mesh, the mesh comprising a plurality of mesh cells, wherein a given mesh cell is associated with an address;
associating the mesh definition of the mesh with the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment;
enabling a schedule to be associated with an action associated with the given mesh cell;
enabling a user interface to be rendered via a terminal, the user interface enabling a user to associate an item of content to a location in the first physical environment corresponding to at least one mesh cell;
receiving, via the user interface, an association of an item of content with a first location in the first physical environment,
wherein the first location is associated with coordinates and the item of content comprises visual, audio, textual, and/or computer executable code;
receiving using the computer system, in real time, tracking data corresponding to movement of a first entity in the first physical environment;
based at least in part on the tracking data, determining using the computer system that the first entity is viewing or in proximity with the first location in the first physical environment;
at least partly in response to determining that the first entity is viewing or in proximity with the first location in the first physical environment, enabling the content associated with the first location to be rendered by a device or to be executed;
wherein the first entity comprises a robotic device.

3. The computer system as defined in claim 2, wherein a first address of a first mesh cell identifies a three dimensional coordinate of a vertex of the first mesh cell.


Instant Application (17/66,1811)
US11327629B2
14. (New) A non-transitory computer readable storage medium storing computer- executable instructions that, when executed, are configured to cause a computer system comprising one or more processing devices to perform operations, comprising:
accessing a mesh definition of a three dimensional mesh, the three dimensional mesh comprising a plurality of mesh cells;
associating the mesh definition of the three dimensional mesh with a first physical environment, wherein a given mesh cell corresponds to a respective location in the first physical environment;
receiving, via an interface enabling an association of an item of content to a location in a first physical environment, an association of an item of content with a first location in the first physical environment that corresponds to at least one mesh cell of the three dimensional mesh, wherein the first location is associated with coordinates comprising three dimensions and the item of content comprises visual, audio, textual, and/or computer executable code;
receiving, in real time, tracking data corresponding to movement and/or presence of a first entity in the first physical environment;
based at least in part on the tracking data, determining that the first entity is viewing or in proximity with the first location corresponding to at least one mesh cell of the three dimensional mesh in the first physical environment; and
at least partly in response to determining that the first entity is viewing or in proximity with the first location corresponding to at least one mesh cell of the three dimensional mesh in the first physical environment, enabling the content associated with the first location to be rendered by a device or the content to be executed.
18. A computer implemented method, the method comprising:
accessing, using a computer system comprising one or more computing devices, a representation of a first physical environment;
receiving a mesh definition of a mesh, the mesh comprising a plurality of mesh cells, wherein a given mesh cell is associated with an address;
associating the mesh definition of the mesh with the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment;
enabling a schedule to be associated with an action associated with the given mesh cell;
enabling a user interface to be rendered via a terminal, the user interface enabling a user to associate an item of content to a location in the first physical environment corresponding to at least one mesh cell;
receiving, via the user interface, an association of an item of content with a first location in the first physical environment,
wherein the first location is associated with coordinates and the item of content comprises visual, audio, textual, and/or computer executable code;
receiving using the computer system, in real time, tracking data corresponding to movement of a first entity in the first physical environment;
based at least in part on the tracking data, determining using the computer system that the first entity is viewing or in proximity with the first location in the first physical environment;
at least partly in response to determining that the first entity is viewing or in proximity with the first location in the first physical environment, enabling the content associated with the first location to be rendered by a device or to be executed;
wherein the first entity comprises a robotic device.

3. The computer system as defined in claim 2, wherein a first address of a first mesh cell identifies a three dimensional coordinate of a vertex of the first mesh cell.


Comparison of claims in instant application 17/66,1811 vs. claims in U.S. Patent US10908771B2.
Instant Application (17/66,1811)
US10908771B2
2. (New) A computer system configured to provide augmented reality experiences, the computer system comprising:
one or more processing devices;
a network interface;
non-transitory memory that stores instructions that when executed by the one or more processing devices are configured to cause the computer system to perform operations comprising:
accessing a model of a first physical environment;
receiving a mesh definition of a three dimensional mesh using the network interface from a first terminal via a user interface, the three dimensional mesh comprising a plurality of mesh cells, wherein a given mesh cell is associated with a logical address;
associating the mesh definition of the three dimensional mesh with the model of the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment;
enabling content and an action to be associated with a given mesh cell;
receiving, in real time, tracking data corresponding to movement of a first user in the first physical environment;
comparing the tracking data of the first user with mesh cell locations associated with corresponding logical addresses;
based at least on the comparison of the tracking data of the first user with mesh cell locations associated with corresponding logical addresses, identifying one or more matching mesh cells;
using logical addresses associated with the one or more matching mesh cells, identifying associated content, actions, and/or rules;
using the identified associated content, actions, and/or rules associated with the one or more matching mesh cells, causing augmented reality content to be rendered by a device in proximity to the first user, the augmented reality content displayed in association with a view of a physical space.
1. A computer system configured to provide augmented reality experiences, the computer system comprising:
one or more processing devices;
a network interface;
non-transitory memory that stores instructions that when executed by the one or more processing devices are configured to cause the computer system to perform operations comprising:
accessing a model of a first physical environment;
receiving a mesh definition of a three dimensional mesh using the network interface from a first terminal via a user interface, the three dimensional mesh comprising a plurality of mesh cells, wherein a given mesh cell is associated with a logical address;
associating the mesh definition of the three dimensional mesh with the model of the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment, wherein a first mesh cell in the plurality of mesh cells has a largest dimension in a range of 1.00 cm to 15.24 cm;
enabling content and an action to be associated with a given mesh cell;
receiving, in real time, tracking data corresponding to movement of a first user in the first physical environment;
comparing the tracking data of the first user with mesh cell locations;
based at least on the comparison of the tracking data of the first user with mesh cell locations, identifying one or more matching mesh cells;
using logical addresses associated with the one or more matching mesh cells, identifying associated content, actions, and/or rules;
using the identified associated content, actions, and/or rules associated with the one or more matching mesh cells, causing augmented reality content to be rendered by a device in proximity to the first user, the augmented reality content displayed in association with a view of a physical space.


Instant Application (17/66,1811)
US10908771B2
8. (New) A computer implemented method, the method comprising:
accessing, using a computer system comprising one or more computing devices, a representation of a first physical environment;
receiving a mesh definition of a three dimensional mesh, the three dimensional mesh comprising a plurality of mesh cells, wherein a given mesh cell is associated with an address;
associating the mesh definition of the three dimensional mesh with the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment;
enabling a user interface to be rendered via a terminal, the user interface enabling a user to associate an item of content to a location in the first physical environment corresponding to at least one mesh cell of the three dimensional mesh;
receiving, via the user interface, an association of an item of content with a first mesh cell of the three dimensional mesh corresponding to a first location in the first physical environment, wherein the first mesh cell of the three dimensional mesh is associated with coordinates comprising three dimensions and the item of content comprises visual, audio, textual, and/or computer executable code;
receiving using the computer system, in real time, tracking data corresponding to movement of a first entity in the first physical environment;
based at least in part on the tracking data, determining using the computer system that the first entity is viewing or in proximity with the first location in the first physical environment associated with the first mesh cell of the three dimensional mesh; and
at least partly in response to determining that the first entity is viewing or in proximity with the first location in the first physical environment associated with the first mesh cell of the three dimensional mesh, enabling the content associated with the first location to be rendered by a device or to be executed.
12. A computer implemented method, the method comprising:
accessing, using a computer system comprising one or more computing devices, a representation of a first physical environment;
receiving a mesh definition of a three dimensional mesh, the three dimensional mesh comprising a plurality of mesh cells, wherein a given mesh cell is associated with an address;
associating the mesh definition of the three dimensional mesh with the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment, wherein a first mesh cell in the plurality of mesh cells has a largest dimension in a range of 1.00 cm to 15.24 cm;
enabling a user interface to be rendered via a terminal, the user interface enabling a user to associate an item of content to a location in the first physical environment corresponding to at least one mesh cell;
receiving, via the user interface, an association of an item of content with a first location in the first physical environment,
wherein the first location is associated with coordinates comprising three dimensions and the item of content comprises visual, audio, textual, and/or computer executable code;
receiving using the computer system, in real time, tracking data corresponding to movement of a first entity in the first physical environment;
based at least in part on the tracking data, determining using the computer system that the first entity is viewing or in proximity with the first location in the first physical environment;
at least partly in response to determining that the first entity is viewing or in proximity with the first location in the first physical environment, enabling the content associated with the first location to be rendered by a device or to be executed.


Instant Application (17/66,1811)
US10908771B2
14. (New) A non-transitory computer readable storage medium storing computer- executable instructions that, when executed, are configured to cause a computer system comprising one or more processing devices to perform operations, comprising:
accessing a mesh definition of a three dimensional mesh, the three dimensional mesh comprising a plurality of mesh cells;
associating the mesh definition of the three dimensional mesh with a first physical environment, wherein a given mesh cell corresponds to a respective location in the first physical environment;
receiving, via an interface enabling an association of an item of content to a location in a first physical environment, an association of an item of content with a first location in the first physical environment that corresponds to at least one mesh cell of the three dimensional mesh, wherein the first location is associated with coordinates comprising three dimensions and the item of content comprises visual, audio, textual, and/or computer executable code;
receiving, in real time, tracking data corresponding to movement and/or presence of a first entity in the first physical environment;
based at least in part on the tracking data, determining that the first entity is viewing or in proximity with the first location corresponding to at least one mesh cell of the three dimensional mesh in the first physical environment; and
at least partly in response to determining that the first entity is viewing or in proximity with the first location corresponding to at least one mesh cell of the three dimensional mesh in the first physical environment, enabling the content associated with the first location to be rendered by a device or the content to be executed.
21. A non-transitory computer readable storage medium storing computer-executable instructions that, when executed, are configured to cause a computer system comprising one or more processing devices to perform operations, comprising:
accessing a mesh definition of a three dimensional mesh, the three dimensional mesh comprising a plurality of mesh cells;
associating the mesh definition of the three dimensional mesh with a first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment, wherein a first mesh cell in the plurality of mesh cells has a largest dimension in a range of 1.00 cm to 15.24 cm;
receiving, via an interface enabling an association of an item of content to a location in a first physical environment, an association of an item of content with a first location in the first physical environment that corresponds to at least one mesh cell,
wherein the first location is associated with coordinates comprising three dimensions and the item of content comprises visual, audio, textual, and/or computer executable code;
receiving, in real time, tracking data corresponding to movement and/or presence of a first entity in the first physical environment;
based at least in part on the tracking data, determining using that the first entity is viewing or in proximity with the first location in the first physical environment; and
at least partly in response to determining that the first entity is viewing or in proximity with the first location in the first physical environment, enabling the content associated with the first location to be rendered by a device or the content to be executed.



Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3.	Claim(s) 2-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MEIER et al. (US 20190318168 A1), referred herein as MEIER in view of Mathur et al. (US 20190272673 A1), referred herein as Mathur.
	Regarding Claim 1, MEIER teaches a computer system configured to provide augmented reality experiences, the computer system comprising (MEIER [0003] providing content using a computer-generated reality interface depicting virtual objects in combination with a representation of a physical environment): 
one or more processing devices (MEIER FIG1A.102: processor(s)); 
a network interface (MEIER [0037] System 100 includes RF circuitry(ies) 104. RF circuitry(ies) 104 optionally include circuitry for communicating with electronic devices, networks); 
non-transitory memory that stores instructions that when executed by the one or more processing devices are configured to cause the computer system to perform operations comprising (MEIER [0036] memory(ies) 106 are one or more non-transitory computer-readable storage mediums (e.g., flash memory, random access memory) that store computer-readable instructions configured to be executed by processor(s) 102 to perform the techniques described below): 
accessing a model of a first physical environment (MEIER [0027] By virtue of displaying virtual objects in combination with a representation of a physical environment, electronic devices provide an intuitive CGR interface for a user to interact with his/her physical environment); 
MEIER does not but Mathur teaches
receiving a mesh definition of a three dimensional mesh using the network interface from a first terminal via a user interface (Mathur [0003] A mesh may comprise a plurality of values corresponding to coordinates of locations in the virtual environment. Values of the mesh may be stored or maintained in any suitable data structure and may reside in memory accessible during use of the virtual environment; [0025] a user may hold up his mobile phone camera view and see a 3D virtual object added to the screen image), 
the three dimensional mesh comprising a plurality of mesh cells, wherein a given mesh cell is associated with a logical address (Mathur [0028] An example of a cell of such a mesh may be of the form (coordinate 1, coordinate 2, coordinate 3, value) in a 3D virtual environment. A mesh may adapt to different environments and may be automatically created based on predefined criteria used to assign interest values to digital assets or points (e.g., coordinates) in the virtual environment); 
associating the mesh definition of the three dimensional mesh with the model of the first physical environment, wherein a given mesh cell corresponds to a specific location in the first physical environment (Mathur [0028] A mesh may adapt to different environments and may be automatically created based on predefined criteria used to assign interest values to digital assets or points (e.g., coordinates) in the virtual environment; [0039] The mesh 240 may comprise a plurality of values corresponding to coordinates of locations in the virtual environment 220); 
enabling content and an action to be associated with a given mesh cell (Mathur [0036] Such an associated virtual environment 220 may then use the defined user input operations and rules of physics to determine how interactions between the user and digital assets 230 are performed and/or executed in the virtual environment 220 and how interactions between and among objects are performed and/or executed in the virtual environment 220; [0046] FIG. 3C shows an example top-down visualization of the virtual environment 300 with digital asset 320 and digital asset 340. In this visualization, the mesh 310 is shown as a matrix of cells, where each cell has a respective (x, y) coordinate, as indicated by the `x` and `y` arrows on the top and left borders of the mesh 310, respectively); 
MEIER further teaches 
receiving, in real time, tracking data corresponding to movement of a first user in the first physical environment (MEIER [0016] a CGR system may detect a person's head turning and, in response, adjust graphical content and an acoustic field presented to the person in a manner similar to how such views and sounds would change in a physical environment; [0019] A person may sense and/or interact with virtual objects in the VR environment through a simulation of the person's presence within the computer-generated environment, and/or through a simulation of a subset of the person's physical movements within the computer-generated environment); 
comparing the tracking data of the first user with mesh cell locations associated with corresponding logical addresses (MEIER [0021] some electronic systems for presenting an MR environment may track location and/or orientation with respect to the physical environment to enable virtual objects to interact with real objects; [00117] Such personal information data can include demographic data, location-based data; Mathur [0003] A mesh may adapt to different environments and may be automatically created based on predefined criteria used to assign interest values to digital assets or points (e.g., coordinates) in the virtual environment. Further, a user's surroundings may be scanned, either in a virtual environment or in a physical environment, for predefined attributes indicating suitability for displaying an overlay and/or digital assets); 
based at least on the comparison of the tracking data of the first user with mesh cell locations associated with corresponding logical addresses, identifying one or more matching mesh cells (MEIER [0046] FIG. 2B depicts a block diagram of a user device (e.g., user device 202) including classifiers 210 configured to identify one or more entities of an indoor physical environment. As depicted in FIG. 2B, representation 204 is an image captured or recorded by one or more cameras of the user device 202. In some embodiments, while presenting representation 204 on a display 206 of the user device; Mathur [0003] A mesh may adapt to different environments and may be automatically created based on predefined criteria used to assign interest values to digital assets or points (e.g., coordinates) in the virtual environment. Further, a user's surroundings may be scanned, either in a virtual environment or in a physical environment, for predefined attributes indicating suitability for displaying an overlay and/or digital assets); 
MEIER in view of Mathur further teaches using logical addresses associated with the one or more matching mesh cells (Mathur [0068] At block 730, a desired position and viewpoint orientation for the user may be determined based on one or more of the generated meshes. The interest values of a mesh, or the combined interest values of multiple meshes, may be used to determine a movement path and/or viewing path from the user's current position and viewpoint orientation through the virtual environment to the location specified by the content provider), identifying associated content, actions, and/or rules (MEIER [0046] A classifier may be used to identify a chair, or a specific type of chairs (e.g., lawn chair vs recliner) in some examples); 
MEIER further teaches 
using the identified associated content, actions, and/or rules associated with the one or more matching mesh cells, causing augmented reality content to be rendered by a device in proximity to the first user, the augmented reality content displayed in association with a view of a physical space (MEIER [0085] As a result, user device 202 can provide, for example, a virtual object 286 (e.g., a virtual remote controller) enabling the user to control the oven (e.g., set the time for baking 2 hours); and a virtual object 288 (e.g., a user-interaction mechanism) providing recipe suggestions for dinner to the user. In some embodiments, the virtual objects can be superimposed (e.g., overlaid) on a representation. Virtual objects can also be presented in a separate display area of user device 202 or another device communicatively coupled to user device 202).
Mathur discloses systems and methods described to enable the creation and use of one or more interest meshes that may comprise interest values associated with points of interest in a virtual environment, which is analogous to the present patent application. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified MEIER to incorporate the teachings of Mathur, and applying the mesh cell definition for points of interest, as taught by Mathur into the physical environment identification process.
Doing so would provide an immersive environment by guiding users through an environment by creating barriers or explicit directions so that a user does not get lost or off-track in systems and method for augmented reality with precise tracking.

Regarding Claim 3, MEIER in view of Mathur teaches the computer system as defined in Claim 2, and further teaches the operations further comprising: evaluating a physical flow of objects through the first physical environment associated with the mesh definition of the three dimensional mesh via the model of the first physical environment (MEIER [0019] A person may sense and/or interact with virtual objects in the VR environment through a simulation of the person's presence within the computer-generated environment, and/or through a simulation of a subset of the person's physical movements within the computer-generated environment).

Regarding Claim 4, MEIER in view of Mathur teaches the computer system as defined in Claim 2, and further teaches the operations further comprising: associating a virtual environment with the first physical environment (Mathur [0036] Such an associated virtual environment 220 may then use the defined user input operations and rules of physics to determine how interactions between the user and digital assets 230 are performed and/or executed in the virtual environment 220 and how interactions between and among objects are performed and/or executed in the virtual environment 220). Same motivation as Claim 2 applies here.

Regarding Claim 5, MEIER in view of Mathur teaches the computer system as defined in Claim 2, and further teaches the operations further comprising: associating a geo-spatial trigger with at least one mesh cell (MEIER [0042] System 100 includes orientation sensor(s) 110 for detecting orientation and/or movement of system 100 and/or display(s) 120. For example, system 100 uses orientation sensor(s) 110 to track changes in the position and/or orientation of system 100 and/or display(s) 120, such as with respect to physical objects in the real environment).

Regarding Claim 6, MEIER in view of Mathur teaches the computer system as defined in Claim 2, and further teaches the operations further comprising: associating visual content, audio content, computer instructions, data, and/or a request for data with at least one mesh cell (Mathur [0036] Such an associated virtual environment 220 may then use the defined user input operations and rules of physics to determine how interactions between the user and digital assets 230 are performed and/or executed in the virtual environment 220 and how interactions between and among objects are performed and/or executed in the virtual environment 220; [0046] FIG. 3C shows an example top-down visualization of the virtual environment 300 with digital asset 320 and digital asset 340. In this visualization, the mesh 310 is shown as a matrix of cells, where each cell has a respective (x, y) coordinate, as indicated by the `x` and `y` arrows on the top and left borders of the mesh 310, respectively). Same motivation as Claim 2 applies here.

Regarding Claim 7, MEIER in view of Mathur teaches the computer system as defined in Claim 2, and further teaches the operations further comprising:
providing a real time display of an image of a given physical space (MEIER [0090] FIG. 3A depicts a user device 202 presenting a representation 304 of an outdoor physical environment 300. FIG. 3A illustrates an example where a user 210 holds user device 202 in the user's hand. In some embodiments, user 210 wears a user device as a head-mounted device. User device 202 can obtain image data using one or more cameras. Exemplary cameras include charge-coupled device (CCD) type cameras and event cameras);
enabling user-interaction with augmented reality data displayed in association with the real time display of the image of the given physical space (MEIER [0019] A person may sense and/or interact with virtual objects in the VR environment through a simulation of the person's presence within the computer-generated environment, and/or through a simulation of a subset of the person's physical movements within the computer-generated environment).

Regarding Claim 8, MEIER in view of Mathur teaches a computer implemented method (MEIER [0003] providing content using a computer-generated reality interface depicting virtual objects in combination with a representation of a physical environment).
The metes and bounds of the rest of the limitations of the method claim substantially correspond to the claims as set forth in Claim 2; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 9-13, MEIER in view of Mathur teaches the method as defined in Claim 8. The metes and bounds of the method claims substantially correspond to the claim as set forth in Claims 3-7; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Regarding Claim 14, MEIER in view of Mathur teaches a non-transitory computer readable storage medium storing computer- executable instructions that, when executed, are configured to cause a computer system comprising one or more processing devices to perform operations (MEIER [0003] providing content using a computer-generated reality interface depicting virtual objects in combination with a representation of a physical environment; Claim 11. A non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of an electronic device, the one or more programs including instructions).
The metes and bounds of the rest of the limitations of the claim substantially correspond to the claims as set forth in Claim 13; thus they are rejected on similar grounds and rationale as their corresponding limitations.

Regarding Claims 15-19, MEIER in view of Mathur teaches the non-transitory computer readable storage medium as defined in Claim 14. The metes and bounds of the claims substantially correspond to the claim as set forth in Claims 3-7; thus they are rejected on similar grounds and rationale as their corresponding limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha (YUEHAN) WANG whose telephone number is (571)270-5011.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samantha (Yuehan) Wang/Primary Examiner, Art Unit 2611